Exhibit 10.18

EXECUTION COPY

[RESOURCE CAPITAL FUNDING II, LLC]

FORBEARANCE, RESERVATION OF RIGHTS AND AMENDMENT

This FORBEARANCE, RESERVATION OF RIGHTS AND AMENDMENT (this “Forbearance”),
dated as of April 21, 2010, is entered into by and among RESOURCE CAPITAL
FUNDING II, LLC (the “Borrower”), LEAF FINANCIAL CORPORATION (“LEAF Financial”),
as Servicer (in such capacity, the “Servicer”), MORGAN STANLEY ASSET FUNDING
INC. (“Morgan Stanley AFI”), as Lender, LYON FINANCIAL SERVICES, INC. (d/b/a
U.S. Bank Portfolio Services) (the “Backup Servicer”), U.S. BANK NATIONAL
ASSOCIATION, as Custodian (in such capacity, the “Custodian”), and as Lender’s
Bank (in such capacity, the “Lender’s Bank”), and MORGAN STANLEY CAPITAL
SERVICES INC. (the “Qualifying Swap Counterparty”).

BACKGROUND

1. The Borrower, the Servicer, Morgan Stanley Bank, N.A. (f/k/a Morgan Stanley
Bank) (“Morgan Stanley”), Morgan Stanley AFI, the Backup Servicer, the Custodian
and the Lender’s Bank are parties to the Receivables Loan and Security
Agreement, dated as of October 31, 2006 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “RLSA”). Capitalized terms used
herein but not defined herein shall have the meanings set forth in the RLSA.

2. The Borrower and the Qualifying Swap Counterparty are parties to a Qualifying
Interest Rate Swap, dated as of December 22, 2006 (as amended, restated,
supplemented or otherwise modified through the date hereof, and including all
swap transactions entered into pursuant thereto, the “Swap Agreement”).

3. LEAF Capital Funding III, LLC, LEAF Financial, Morgan Stanley, Morgan Stanley
AFI, The Royal Bank of Scotland plc, Lyon Financial Services, Inc. (d/b/a U.S.
Bank Portfolio Services), and U.S. Bank National Association are parties to the
Receivables Loan and Security Agreement, dated as of November 1, 2007 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “LEAF III RLSA”).

4. The Borrower and the Servicer have requested that the Lender (the “Forbearing
Party”) forbear for a period of time from exercising certain of its rights under
the RLSA as set forth in Section 1(a) below. Such Person is willing to agree to
such forbearance, subject to the terms and conditions hereof.

5. The Borrower has also requested that the Qualifying Swap Counterparty forbear
for a period of time from exercising certain of its rights under the Swap
Agreement as set forth in Section 1(b) below. The Qualifying Swap Counterparty
is willing to agree to such forbearance, subject to the terms and conditions
hereof.



--------------------------------------------------------------------------------

6. The Facility Maturity Date under the RLSA is scheduled to occur on April 22,
2010.

7. The parties hereto desire to amend the RLSA on the terms and conditions set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Forbearance.

(a) The Servicer and the Borrower hereby notify the Forbearing Party that the
financial statements of LEAF Financial and its consolidated subsidiaries for the
quarter ending December 31, 2009, which were delivered to Morgan Stanley AFI by
LEAF Capital Funding III, LLC, pursuant to the LEAF III RLSA, on or about
April 6, 2010, showed that LEAF Financial and its consolidated subsidiaries did
not meet the required performance metric described in Section 7.01(y)(C) of the
LEAF III RLSA (such condition, the “LEAF III Breach”). As a result of the LEAF
III Breach, each of the events set forth on Schedule A attached hereto under the
LEAF III RLSA occurred (collectively, the “LEAF III Servicer Profitability
Metric”). The occurrence of the LEAF III Servicer Profitability Metric causes
each of the events set forth on Schedule B attached hereto solely in connection
with the LEAF III Breach (collectively, the “LEAF II Servicer Profitability
Metric”), and entitles the Forbearing Party to exercise rights and remedies
pursuant to the RLSA and the other Transaction Documents absent the forbearance
provided for hereunder. For the period commencing on April 21, 2010 and ending
on the close of business on June 1, 2010 (the “Forbearance Period”), the
Forbearing Party will forbear from exercising its rights and remedies resulting
solely from the LEAF II Servicer Profitability Metric. The forbearance provided
herein shall not extend to any Event of Default, Program Termination Event or
Servicer Default other than the existing LEAF II Servicer Profitability Metric
and all of the Forbearing Party’s rights and remedies with respect thereto are
hereby reserved. Further, the forbearance provided herein shall not derogate
from the Forbearing Party’s rights to collect and/or apply proceeds of Pledged
Assets to payment of outstanding liabilities as may be specifically provided for
in the RLSA and the other Transaction Documents. If the foregoing forbearance is
not extended by the Forbearing Party by the end of the Forbearance Period, the
performance metric described in Section 7.01(y)(C) of the LEAF III RLSA is not
retroactively amended or the LEAF III Breach is not waived, the Borrower and the
Servicer hereby acknowledge that the LEAF II Servicer Profitability Metric shall
exist and that the Lender shall be fully entitled to declare the Program
Termination Date and exercise all other rights and remedies with respect thereto
under the RLSA and the other Transaction Documents.

(b) The Borrower hereby notifies the Qualifying Swap Counterparty that one or
more of the LEAF II Servicer Profitability Metric constitutes the “Event of
Default” (as defined in the Swap Agreement) set forth in clause (1) of
Section 5(a)(vi) of the Swap Agreement and entitles the Qualifying Swap
Counterparty to exercise remedies pursuant thereto absent the forbearance
provided for hereunder. The Qualifying Swap Counterparty hereby agrees to
forbear from exercising its rights and remedies resulting

 

-2-



--------------------------------------------------------------------------------

solely from such “Event of Default” or the LEAF III Breach and each of the
Qualifying Swap Counterparty and the Borrower hereby agrees that the “Early
Termination Date” under (and as defined in) the Swap Agreement shall not be
declared as a result of such “Event of Default” during the Forbearance Period.
If the foregoing forbearance is not extended by the Qualifying Swap Counterparty
by the end of the Forbearance Period, the performance metric described in
Section 7.01(y)(C) of the LEAF III RLSA is not retroactively amended or the LEAF
III Breach is not waived, the Borrower hereby acknowledges that such “Event of
Default” shall exist under the Swap Agreement and that the Qualifying Swap
Counterparty shall be fully entitled to exercise all rights and remedies with
respect thereto under the Swap Agreement.

SECTION 2. RLSA Amendments. The RLSA is hereby amended as follows:

(a) The definition of “Facility Maturity Date” set forth in Section 1.01 of the
RLSA is amended by replacing the date “April 22, 2010” where it appears therein
with the date “June 1, 2010”.

(b) Section 5.01(z) of the RLSA is amended by deleting the first sentence
thereof.

(c) Section 5.03 of the RLSA is replaced in its entirety with the following:

Section 5.03 Covenant of Lender, Collateral Agent and Lender’s Bank. The Lender,
the Collateral Agent and the Lender’s Bank each agree that it shall have no
right, title or interest in and to any payments made by any Obligor (or obligor
which is not an “Obligor” hereunder) that are deposited into the Lockbox Account
or the Collection Account which do not constitute Collections. Upon its
knowledge of receipt of any such amount, such Person shall notify the Borrower
thereof and distribute to the Borrower within three (3) Business Days such
amounts in accordance with written instruction delivered by Borrower to such
Person.

SECTION 3. Representations and Warranties. Each of the Borrower and Servicer
represents and warrants that:

(a) except as expressly described in Section 1 above, no event or condition has
occurred and is continuing which would constitute an Event of Default, a Program
Termination Event, a Servicer Default, a “Termination Event” under the Swap
Agreement, an “Event of Default” under the Swap Agreement, or any event that, if
it continued uncured, with the lapse of time or notice, or both, would
constitute any of the foregoing events; and

(b) except as expressly described in Section 1 above, its representations and
warranties set forth in the RLSA, the Swap Agreement and the other Transaction
Documents are true and correct as of the date hereof, as though made on and as
of such date (except to the extent such representations and warranties relate
solely to an earlier date and then as of such earlier date), and such
representations and warranties shall continue to be true and correct (to such
extent) after giving effect to the transactions contemplated hereby.

 

-3-



--------------------------------------------------------------------------------

SECTION 4. Effect of Forbearance; Ratification. Except as expressly set forth
herein, the RLSA, the Swap Agreement and each of the other Transaction Documents
remain in full force and effect and are hereby ratified. This Forbearance shall
not be deemed to expressly or impliedly waive, amend, or supplement any
provision of the RLSA or the Swap Agreement other than as specifically set forth
herein.

SECTION 5. Expenses. The Borrower agrees to pay on demand all reasonable costs
and expenses of the Forbearing Parties and the Qualifying Swap Counterparty
(including costs and expenses of counsel for the Forbearing Parties and the
Qualifying Swap Counterparty) incurred in connection with the preparation,
execution and delivery of this Forbearance.

SECTION 6. Counterparts. This Forbearance may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

SECTION 7. Governing Law. This Forbearance shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the conflicts of law principles thereof (other than Section 5-1401 of the New
York General Obligations Law).

SECTION 8. Section Headings. The various headings of this Forbearance are
inserted for convenience only and shall not affect the meaning or interpretation
of this Forbearance or any provision hereof.

SECTION 9. Entire Agreement. This Forbearance is intended by the parties hereto
to be the final expression of their agreement with respect to the subject matter
hereof, and is the complete and exclusive statement of the terms thereof,
notwithstanding any representations, statements or agreements to the contrary
heretofore made.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Forbearance as of the date
first written above.

 

RESOURCE CAPITAL FUNDING II, LLC,

as Borrower

By:  

 

Name:   Title:  

LEAF FINANCIAL CORPORATION,

as Servicer

By:  

 

Name:   Title:  

 

   S-1   

Forbearance, Reservation of Rights

and Amendment (Resource

Capital Funding II, LLC)



--------------------------------------------------------------------------------

MORGAN STANLEY ASSET FUNDING INC.,

as Lender

By:  

 

Name:   Title:  

 

   S-2   

Forbearance, Reservation of Rights

and Amendment (Resource

Capital Funding II, LLC)



--------------------------------------------------------------------------------

LYON FINANCIAL SERVICES, INC.

(d/b/a U.S. Bank Portfolio Services),

as Backup Servicer

By:  

 

Name:   Title:  

 

   S-3   

Forbearance, Reservation of Rights

and Amendment (Resource

Capital Funding II, LLC)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Custodian and as Lender’s Bank

By:  

 

Name:   Title:  

 

   S-4   

Forbearance, Reservation of Rights

and Amendment (Resource

Capital Funding II, LLC)



--------------------------------------------------------------------------------

MORGAN STANLEY CAPITAL SERVICES INC.,

as Qualifying Swap Counterparty

By:  

 

Name:   Title:  

 

   S-5   

Forbearance, Reservation of Rights

and Amendment (Resource

Capital Funding II, LLC)



--------------------------------------------------------------------------------

SCHEDULE A

“LEAF III Servicer Profitability Metric” means the occurrence of any of the
following events:

(i) the Event of Default set forth in Section 7.01(k) of the LEAF III RLSA,

(ii) the Event of Default set forth in Section 7.01(n) of the LEAF III RLSA,

(iii) the Event of Default set forth in Section 7.01(s) of the LEAF III RLSA,

(iv) the Event of Default set forth in Section 7.01(y)(C) of the LEAF III RLSA,

(v) the Event of Default set forth in Section 7.01(z) of the LEAF III RLSA,

(vi) the Program Termination Event set forth in clause (ii) of the definition
thereof in the LEAF III RLSA,

(vii) the Program Termination Event set forth in clause (x) of the definition
thereof in the LEAF III RLSA,

(viii) the Program Termination Event set forth in clause (xi)(2) of the
definition thereof in the LEAF III RLSA and

(ix) the Servicer Default set forth in clause (iv) of the definition thereof in
the LEAF III RLSA.

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

“LEAF II Servicer Profitability Metric” means the occurrence of any of the
following events:

(i) the Event of Default set forth in Section 7.01(k) of the RLSA,

(ii) the Event of Default set forth in Section 7.01(n) of the RLSA,

(iii) the Event of Default set forth in Section 7.01(q) of the RLSA,

(iv) the Event of Default set forth in Section 7.01(r) of the RLSA,

(v) the Program Termination Event set forth in clause (ii) of the definition
thereof in the RLSA,

(vi) the Program Termination Event set forth in clause (x) of the definition
thereof in the RLSA,

(vii) the Program Termination Event set forth in clause (xi)(2) of the
definition thereof in the RLSA and

(viii) the Servicer Default set forth in clause (iv) of the definition thereof
in the RLSA.

 

B-1